
	
		I
		112th CONGRESS
		2d Session
		H. R. 6402
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Moran introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize
		  grants to 10 States for demonstration projects for the expansion of State
		  registries on childhood immunization or health to include data on body mass
		  index (BMI), collected and submitted to the State by health care
		  providers.
	
	
		1.Short titleThis Act may be cited as the
			 Surveillance, Tracking, Observation,
			 and Prevention of Obesity Act of 2012.
		2.FindingsThe Congress finds the following:
			(1)Childhood obesity
			 is at epidemic levels in this Nation.
			(2)A
			 surveillance system to monitor childhood obesity prevalence across the United
			 States is needed to assess and address the situation.
			(3)Systems should be
			 based on body mass index (BMI), calculated from measured height
			 and weight of children, and should be implemented in all States and
			 territories.
			(4)Any national
			 system should ideally be built upon existing State-level public health
			 infrastructure, such as immunization registries.
			(5)All 50 States
			 currently maintain childhood immunization tracking systems; their usage to
			 track childhood obesity data to build a national childhood obesity surveillance
			 system would limit the need to create an entirely new or overlapping
			 surveillance system.
			(6)Immunization
			 information systems under subsections (a), (j), and (k)(1) of section 317 of
			 the Public Health Service Act (42 U.S.C. 247b) is frequently the backbone of
			 more comprehensive child health information systems.
			(7)Existing
			 immunization information systems can provide an assessment mechanism for
			 childhood obesity prevalence and trends more accurate than that assessed from
			 existing survey data and can measure the effectiveness of obesity
			 intervention/wellness policies and programs already underway.
			(8)BMI is considered
			 the gold standard for screening children for obesity, since it is
			 based on routinely assessed measurements of height and weight.
			(9)Data should be
			 collected by trained health professionals in clinical settings, not in a school
			 setting.
			(10)Data collected
			 must be interoperable between each State and have the ability to be analyzed at
			 the local level.
			(11)The robust
			 monitoring of local obesity prevalence rates in children is an essential first
			 step in epidemic prevention and control. There is an urgent need for accurate
			 population-based data systems to understand obesity prevalence, trends, and
			 disparities among youth. The lack of data on intervention programs constrains
			 the ability of planners and researchers to evaluate the effectiveness of
			 intervention efforts.
			3.Demonstration
			 projects for expansion of State registries to include data on body mass
			 indexSubsection (k) of
			 section 317 of the Public Health Service Act (42 U.S.C. 247b) is
			 amended—
			(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
			(2)by inserting after
			 paragraph (2) the following:
				
					(3)(A)The Secretary shall make
				grants to 10 States for demonstration projects for the expansion of State
				registries on childhood immunization or health to include data on body mass
				index (BMI), collected and submitted to the State by health care
				providers.
						(B)To ensure that data maintained by a
				State in a registry funded under this paragraph can be analyzed by the Federal
				Government and by other State governments, the Secretary shall require the
				registry to meet data standards and be interoperable.
						(C)The Secretary shall conduct a study
				of the demonstration projects funded under this paragraph and, not later than 3
				years after the date of the enactment of this paragraph, submit to the Congress
				a report on the results of such study, including an analysis of the
				effectiveness of such
				projects.
						.
			
